COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           '

 THE GENERAL LAND OFFICE OF THE                 '               No. 08-13-00145-CV
 STATE OF TEXAS, WESLEY WEST
 MINERALS, LTD. AND LONGFELLOW                  '                  Appeal from the
 RANCH PARTNERS, LP,
                                                '                 83rd District Court
                       Appellants,
                                                '
                                                               of Pecos County, Texas
 v.                                             '
                                                                     (TC# 6955)
 SANRIDGE ENERGY, INC. AND                      '
 SANDRIDGE EXPLORATION AND
 PRODUCTION, LLC,                               '

                       Appellees.               '

                                                '

                                            ORDER

       The Court has considered the unopposed motion to abate the briefing schedule in this

appeal due to an incomplete clerk’s record and concludes the motion should be GRANTED.

Therefore, the above-styled and numbered cause is hereby abated, and the District Clerk of Pecos

County, Texas is ORDERED to supplement the clerk’s record with the missing items originally

requested.   The supplemental clerk’s record is due 30 days from the date of this order.

Appellants’ brief is due 20 days from the date the supplemental clerk’s record is filed.

               IT IS SO ORDERED this 10th day of July, 2013.

                                              PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.